Citation Nr: 1011793	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES
 
1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling.
 
2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Connecticut Department of Veterans 
Affairs
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1962 to August 
1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford , Connecticut , which denied the claims sought.
 
In April 2008, the Veteran testified before a Decision Review 
Officer at a hearing at the Hartford RO.  In January 2010, 
the Veteran testified by videoconference before the 
undersigned Veterans Law Judge at a Board hearing.  Copies of 
both transcripts are of record.
 
The issue of entitlement to service connection for alcohol 
abuse, secondary to posttraumatic stress disorder, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  See August 2005 VA 
examination.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington , DC .  VA will notify the 
appellant if further action is required.
 
 
REMAND
 
In March 2009, the Veteran was afforded a VA examination, 
where the examiner raised several new considerations 
concerning the appellant's psychiatric disorders.  Although 
the Veteran remained diagnosed with posttraumatic stress 
disorder only because the examiner was "not comfortable 
contesting the diagnosis ... secondary to (military sexual 
trauma)," the examiner commented that it was possible that 
the appellant was suffering from a borderline personality 
disorder and his in-service sexual assault may have simply 
exacerbated some insidious form of psychotic process, or a 
severe personality disorder.  The examiner specifically noted 
that some of the Veteran's symptoms may be due to a 
personality disorder (such as obsessive rituals, 
hallucinations), rather than posttraumatic stress disorder.
 
Differentiating any symptomatology due to the Veteran's 
service-connected posttraumatic stress disorder from that 
caused by any nonservice connected disorder is of utmost 
importance to determining his current evaluation.  Thus, a 
new examination is in order to fully assess the appellant's 
psychiatric picture due to his posttraumatic stress disorder 
alone.  
 
With regard to the claim of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities, this claim is inextricably 
intertwined with his pending claim for posttraumatic stress 
disorder, because the resolution of that claim may have 
bearing upon his claim for a total disability rating based 
upon individual unemployability.  As the claim for an 
increased evaluation for posttraumatic stress disorder must 
be remanded, the Board defers adjudication of the question of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain updated VA 
medical records from the West Haven VA 
Medical Center since July 2008.  The RO 
should also secure all records pertaining 
to the appellant's August 2004 award of 
Social Security disability benefits.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
2.  The RO should then schedule the 
Veteran for a social and industrial 
survey in order to identify the degree of 
social and occupational impairment 
attributable to his service-connected 
disabilities.
 
3.  After completion of all of the 
foregoing, the RO should schedule the 
Veteran for examinations with a 
psychologist and a psychiatrist to 
evaluate his posttraumatic stress 
disorder.  The claims folder and the 
social industrial survey are to be 
provided to the psychologist and 
psychiatrist for review.  All tests, 
including psychological testing, must be 
completed in accordance with the latest 
AMIE worksheets for rating mental 
disorders.  All findings must be fully 
documented and explained in detail.  
After a thorough examination is performed 
and the claims file is reviewed, the 
psychiatrist and psychologist must 
diagnose all psychiatric diagnoses which 
are currently clinically presented.  If 
the appellant is diagnosed with a 
psychiatric disorder other than 
posttraumatic stress disorder, the 
examiners must differentiate that 
pathology from any pathology due to 
posttraumatic stress disorder.  
 
The examiners must opine whether it is at 
least as likely as not, i.e., there is at 
least a 50/50 chance, that any diagnosed 
psychiatric disorder other than 
posttraumatic stress disorder was 
incurred or aggravated during the 
appellant's military service.  Further, 
the examiners must opine whether it is at 
least as likely as not that any diagnosed 
disorder, to include alcohol abuse, was 
caused or aggravated beyond its natural 
progress by the Veteran's posttraumatic 
stress disorder.  Finally, the examiner's 
must address the extent, if any, that 
posttraumatic stress disorder renders the 
appellant unemployable.  If non-service-
connected disabilities contribute to 
unemployability, the examiners must so 
state and offer an opinion addressing 
what percentage of the Veteran's 
unemployability is attributable to 
posttraumatic stress disorder and what 
percentage is due to his non-service-
connected disabilities.  A complete 
rationale for any opinion offered must be 
provided.  If an opinion cannot be 
reached without resort to speculation, 
the examiners should so indicate, and 
explain why speculation is needed to 
arrive at a conclusion.  

The examiners should append a copy of the 
curriculum vitae to all reports.
 
4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the 
report of the psychiatrist and 
psychologist.  If the requested opinions 
are incomplete in any manner, the RO must 
take corrective action.  38 C.F.R. § 4.2 
(2009).
 
5.  The RO is to advise the Veteran that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claims, and 
that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims. 
 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for an ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
6.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
an increased rating for posttraumatic 
stress disorder and entitlement to a 
total disability rating based upon 
individual unemployability due to 
service-connected disabilities.  If any 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

